IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DOUGLAS SINCLAIR,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-2461

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 16, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Douglas Sinclair, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Douglas Sinclair has filed a petition for writ of habeas corpus claiming he is

being held on a void judgment because no information was pending at the time of trial.

We dismiss the petition. See Baker v. State, 878 So. 2d 1236 (Fla. 2004) (habeas

corpus cannot be used to litigate issues that could have been or were raised on direct
appeal or in postconviction motions).

       Sinclair has raised this same argument at least five times in this court, and each

time has failed to obtain relief. See Sinclair v. State, 134 So. 3d 457 (Fla. 1st DCA

2014); Sinclair v. State, 132 So. 3d 903 (Fla. 1st DCA 2014); Sinclair v. State, 147 So.

3d 33 (Fla. 1st DCA 2013); Sinclair v. State, 118 So. 3d 810 (Fla. 1st DCA 2013);

Sinclair v. State, 114 So. 3d 943 (Fla. 1st DCA 2013). The last time he raised this

argument, we warned him that future frivolous filings could result in a prohibition on

any further pro se filings. See Sinclair v. State, 132 So. 3d 903 (Fla. 1st DCA 2014).

Accordingly, after receiving the present petition, we ordered petitioner to show cause

why he should not be prohibited from future pro se filings challenging his judgment

and sentence. See State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999). Petitioner’s

response to the show cause order does not provide a legal basis to prohibit the

imposition of sanctions.

       Therefore, because petitioner’s repeated attacks on his judgment and sentence

have become an abuse of the legal process, we hold that he is barred from future pro se

filings in the court concerning Duval County Circuit Court case number 16-2000-CF-

009964-A. The Clerk of the Court is directed not to accept any future filings

concerning this case unless they are filed by a member in good standing of The Florida

Bar.

       DISMISSED.



                                            2
LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.




                               3